IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44128

STATE OF IDAHO,                               )   2016 Unpublished Opinion No. 824
                                              )
       Plaintiff-Respondent,                  )   Filed: December 27, 2016
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
GROVER EARL MCALISTER JR.,                    )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K. C. Meyer, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for felony eluding a peace officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Grover Earl McAlister Jr. pled guilty to felony eluding a peace officer. I.C. § 49-
1404(2). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced McAlister to a unified term of five years, with a minimum period of confinement of




                                              1
two years. McAlister filed an I.C.R. 35 motion, which the district court denied. McAlister
appeals.1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, McAlister’s judgment of conviction and sentence are affirmed.




1
        McAlister also pled guilty to misdemeanor leaving the scene of an accident and was
sentenced to a concurrent six-month term. However, he does not challenge this sentence on
appeal.

                                                   2